This was a bill filed by the widow and two of the children of Lemuel H. Simmons, deceased, against the executors of the last will and testament of the said Lemuel, and against three others, defendants, who claimed to be entitled as legatees under the said will, praying an *Page 267 
account of the said estate in the hands of the said executors, and   (383) that they may be paid their respective shares of the said estate. The facts were admitted on both sides, and the only questions in dispute were those arising upon the construction of the will.
The following is a copy of the will as admitted by the pleadings and proved by an exhibit:
In the name of God, amen.
I, Lemuel H. Simmons, of the county of Jones and State of North Carolina, being of sound and disposing mind and memory, do make, publish, and declare my last will and testament in manner and form following:
Imprimis — I give unto my beloved wife, Maria Simmons, two horses, four cows, all my household and kitchen furniture, one year's provision for herself and family, and, after my debts are paid, an equal share with my children, of my personal estate, to hold the same to her and her executors, administrators, and assigns.
Item. I give to my said wife, Maria Simmons, during her natural life, the one-third part of my cleared and wood land, including the dwelling and other improvements.
Item. I give to my son-in-law, William P. Ward, the negro slaves now in his possession, heretofore loaned him by me. I desire that said slaves may be fairly valued, and as many more slaves may be added as to make this share equal to the shares of my other children (except Emily Simmons). I also give and devise unto my said son-in-law my lands purchased of John Marrite, to have and to hold said slaves and the said lands to the said William P. Ward, my said son-in-law, until his children (the children of said William P. Ward and my daughter Elizabeth, his wife, lately deceased) respectively attain the age of 21 years or marry. At the arrival of each of my said grandchildren (the children of my said daughter Elizabeth) to the twenty-first     (384) year of his or her age, or at the marriage of each of my said grandchildren, it is my will, and I do hereby devise and direct, that there shall be allotted and set off to said grandchildren, respectively, as they marry or arrive at age, one share and dividend of said slaves and their increase, and said lands, devised to their father in this clause, in proportion to the number of my said grandchildren (the issue of my said deceased daughter, Elizabeth Ward) who may be then living, to be held by said grandchildren, respectively, who may receive said share at their arrival at age or day of marriage, in absolute property; the residue of said slaves and lands to remain in their father's possession until the whole shall be allotted to said grandchildren on their marriage or arrival at age; and if any one or more of my said grandchildren should die *Page 268 
under age and unmarried, my will is that said share or shares which would have been allotted to said child or children of said land and slaves on their marriage or arrival at the age of 21 years under this clause of my will shall become the property in absolute estate of such surviving brother or sister of said deceased (the children of said daughter Elizabeth) as may be then under the age of 21 years or unmarried; but should all my said grandchildren die and leave no lineal descendant or brother or sister or their issue living at their decease, then I give said lands and slaves to my own heirs at law or next of kin. The lands to be held in fee simple, and the slaves by my next of kin in absolute property. But, moreover, I do expressly authorize each and every of my said grandchildren, devisees as aforesaid, on arriving at the age of 21 years, whether having a lineal descendant or not, by will or deed to appoint, give, devise, or sell, absolutely or otherwise, any part or parts or the whole of the devised premises whereof he or she, at the time of the execution of said will or deed, may be seized.
(385)     Item. I give unto my daughter Mary Ann Simmons all my right, interest, and share in the Buckner Hatch Mills, held in common with John Oliver; two beds and furniture and an equal share with my children of my slaves and a share of my perishable estate after my debts are paid, and on the marriage of my said daughter Mary Ann Simmons, said property, mentioned in this clause of my will, to be held by my said daughter and her husband during their joint lives and the life of the survivor, and at the decease of the said Mary Ann and her said husband, to be equally divided between the children of my said daughter who may survive their said parents and be living at their death; but should my said daughter Mary Ann and her husband die and leave no child or children of the said Mary Ann living at the death of said Mary Ann and her husband, then I give said lands to my own heirs at law, and said slaves and their increase to my next of kin; but I do, moreover, authorize and empower each and every of my said grandchildren devisees as aforesaid, at the age of 21 years, whether having a lineal descendant or not, by will or deed to appoint, give, devise, or sell absolutely or otherwise, any part or parts or the whole of the devised premises whereof he or she, at the time of executing said will or deed, may be seized.
Item. I give to my daughter Emily Simmons an equal share in my slaves with my other children, and as I have given the said Emily no part of my lands, in lieu thereof I give unto said Emily Simmons, in addition to her share of slaves, $1,500 worth of slaves; and should my said daughter Emily marry, the said slaves and their increase to be held by said Emily and her husband, and the child or children of said Emily *Page 269 
who may survive their parents, upon the same terms and subject to the same conditions and limitations mentioned in the devise to her sister, Mary Ann Simmons.
Item. I give and devise unto my son Benjamin Franklin Simmons  (386) all my lands not already given away and devised in this will, also an equal share of my slaves with my other children, and a share of perishable estate after my debts are paid; and should my said son marry, the said lands and other property to be held by my said son Benjamin and his wife and the child or children of said Benjamin, surviving their parents, upon the same terms and subject to the same uses, conditions, and limitations mentioned in the devise to his sister, Mary Ann Simmons.
Item. That I may not be misunderstood, it is my will that, after my debts are paid, the balance of my perishable estate shall be equally divided between my wife and all my children (except my daughter Elizabeth Ward).
Item. I give to my sister Mary, wife of George Hatch, $100, and to Lemuel S. Hatch, son of said Mary Hatch, I give $100. Lastly, I constitute and appoint Jacob Gooding, Amos L. Simmons, and William P. Ward my executors. In testimony whereof, I hereunto set my hand and seal, this 14 June, A.D. 1844.
LEMUEL H. SIMMONS.  [SEAL]
Signed, sealed, and published by testator in our presence:
NATHAN FOSCUE,
JOHN STANLY.
It was also admitted in the pleadings that Richard Oldfield, one of the defendants, before the death of the said testator and after the making of the said will, intermarried with Mary Ann Simmons, who was a daughter of the testator and one of the legatees and devisees mentioned in the said will, and that she died in the lifetime of the said testator, leaving no children, but leaving the said Richard, her husband, surviving her, who also survived the said testator, and that the defendants Maria and William were the children of a daughter of the testator who died in his lifetime.                                         (387)
The questions upon which the respective parties differed in the construction of the will are stated in the opinion of this Court.
Three questions are presented by the bill and answer upon the construction of the will of Lemuel H. Simmons.
Obscurity is as often caused by the use of too many words as by not using words enough. This will is an instance of the bad effect of using too many. *Page 270 
The first question is, whether the $1,500 worth of slaves, given to Emily Simmons in lieu of land, are to be taken out of the slaves belonging to the testator at his death, or are to be purchased by the executors; whereby the perishable estate (as it is termed), which, after the payment of debts, is to be equally divided between the wife and all the children, except Elizabeth, who was dead, will be diminished to that amount.
From the whole will, the testator seems to have treated his estate as divided into three funds: lands, slaves, and perishable estate. The latter he directs to be divided equally between his wife and children after the payment of his debts. This is the only charge which he has expressly put upon the "perishable estate," and in the absence of any direction that it should also be burthened with the "$1,500 worth of slaves," we can see no reason for doing so.
The slave fund is to be divided between the three children who were living and the children and husband of a deceased child. To the share of Emily is to be added $1,500 worth of slaves, in lieu of land. (388)  There is no intimation that this share is to be made up out of the perishable estate fund, for the sake of increasing the slave fund. In giving a share of the slave fund to his son-in-law Ward and his children, he directs the fund to be increased by the value of slaves before put into his possession, and as many more slaves to be added to what Ward already had as will make his share equal to the shares of the other children, except the share of Emily. The slaves to be added in this instance certainly come from the slave fund; and not from the fund of the "perishable estate," and yet there is no better reason to be assigned for taking this addition from the slave fund than for taking Emily's addition of $1,500 worth from that fund. The words "except Emily Simmons," in the connection in which they are used, are significant to show that her share was to be taken entirely from the "slave fund."
2. Mary Ann Simmons married the defendant Oldfield, after the will was made, and died in the lifetime of the testator, without children. The second question is, whether Oldfield is entitled to a life estate in the legacy that was intended for her. We think that he is not. The legacy intended for her lapsed by her death. Oldfield takes nothing, because both the subject and the description of the person fail. There is no distinct substantive legacy given to the husband of Mary Ann. The legacy given to her should she marry is to be held by her and her husband during their joint lives and the life of the survivor. She got no legacy, and, therefore, the subject of the legacy, intended for the husband, failed. When the principal fails, the incident fails with it. The description of persons also fails. Oldfield was the husband of Mary Ann, but at the death of the testator, when the will takes effect, he was not her husband, *Page 271 
and did not answer the description; nor did he answer the description when the will was made. It may be added, the reason for giving him anything had ceased.
3. Mary Ann having died in the lifetime of the testator, without  (389) children, the third question is, Do the "heirs" and "next of kin" of the testator take by purchase, as "devisees" and "legatees"? Or do the slaves and land, intended for Mary Ann, fall back into the estate as undisposed of property and go to the persons who would be entitled as in case of intestacy? In the latter case the widow would be entitled to a distributive share of the slaves under the statute of distributions. In the former case the widow takes nothing, and it would be a question whether the children of Elizabeth Ward take any part.
We think the "heirs" and "next of kin" of the testator take by purchase, as "devisees" and "legatees." It is settled law that where a particular estate is given by will, with a remainder over, whether vested or contingent, the remainder takes effect, notwithstanding the particular estate fails by the death of the person for whom it was intended, before the death of the testator. The law is the same in respect to executory devises and bequests, unless there be an intention expressed that limitations over should depend upon the vesting of the preceding estates as a condition precedent, which is not usually the case, for most generally the limitations over are intended to take effect whenever the preceding estates are out of the way, without reference to the manner in which they get out of the way. 2 Williams Exrs., 764, and the cases there cited.
In this case there is an estate for life to Mary Ann, subject to be enlarged so as to let in a life estate for her husband, remainder to her children, if she has any; if not, remainder, as to the land, to the heirs of the testator, and as to the slaves, to the next of kin of the testator. These limitations over clearly do not depend upon the vesting of the preceding estate in the tenant for life as a condition precedent, and, therefore, cannot be affected by the fact that the life estate lapsed.
As to the land, the word "heirs" is a term of the law having a  (390) known and fixed meaning, and there is no difficulty in saying that the children of Mrs. Ward are entitled to represent her and take the share of the land to which she would have been entitled, if alive.
As to the slaves, there is some more difficulty; for, although the words "next of kin," like the word "heirs," has a fixed meaning, yet it does not seem to be as well known. Next of kin means nearest of kin. This meaning is fixed by the cases, unless there be something to introduce the idea of representation, by which one who is not next, or as near, or equal in degree, may bring himself up to the same degree by taking the place of one who, if living, would be as near. Jones v. Olive, 38 N.C. 369. *Page 272 
We have looked at this case with an inclination to take in the children of Mrs. Ward, but are unable to find any ground upon which to stand in their favor.
If to the words "next of kin" these words had been added, "as in case of intestacy" or "as by the statute of distributions," or if the language of that statute had been adopted, "to the next of kin in equal degree, or to those who legally represent them," we might have included the grandchildren; but upon the words "next of kin," simply, they cannot be included. Children are in the first degree; grandchildren are in the second degree. We have no right to bring grandchildren as near as children, unless the testator had made known to us by his will that such was his intention.
If the land and slaves had been disposed of together, so as to show an intent that they should go to the same persons, then, as the word "heirs" embraces the idea of representation, perhaps, the grandchildren might have been allowed to take by representation, in reference to both funds. But in this will special care is taken to separate the two funds, and to give the land to the heirs and the slaves to the next of kin, indicating thereby, if there be any meaning in the separation, an intention (391)  that the funds should go to different persons; and as the word "heirs" takes in the grandchildren as to the land fund, the words "next of kin" cannot take them in as to the slave fund also, without giving the land fund and the slave fund to the same persons, whereby making it idle for the testator to have been at such pains to keep the two funds separate, and give one to the heirs and the other to the next of kin.
There must be a decree declaring: (1) That the $1,500 worth of slaves given to Emily Simmons are to be taken out of the slaves belonging to the testator at his death, before a division is made. (2) That Richard Oldfield is not entitled to a life estate in the legacy intended for Mary Ann Simmons. (3) That the children of Elizabeth Ward are not entitled to any part of the slaves that would have fallen to her had she lived. The costs must be paid out of the estate in the hands of the executors.
PER CURIAM.                            Declared accordingly.
Cited: Roach v. Knight, 44 N.C. 104; Mebane v. Womack, 55 N.C. 299;Harrison v. Ward, 58 N.C. 237, 241; Carson v. Carson, 62 N.C. 58;Redmond v. Burroughs, 63 N.C. 245. *Page 273 
(392)